                  Case 4:20-cr-00197-ALM-CAN Document 16 Filed 10/06/20 Page 1 of 1 PageID #: 45

                                                                                     PROCESS RECEIPT AND RETURN
        U.S. Department of Justice                                                   ur      fnr S n ice of Process by U.S. MarsM-
        United States Marshals Service




                                                      ,t ittctcd AT N AMF AND ADDRESS BELOW                        Number of process to be
                                                                                                                     ¦ved with this Fon 285

SENDER: COMPLETE THIS SECTION                              COMPLETE THIS SECTION ON DELIVERY                                                               it
                                                                                                                    limber of parties to be
                                                                  ature - j                                           rved in this case
  Complete items 1,2, and 3.                                                                                                                    -
                                                                                                          Agent
  Print your name and address on the reverse
  so that we can return t e card to you.
  Attach this card to the back of the mailpiece, .
  or on the front if space permits. 4 . (J ( i
                                                               ieceived by (Printed Name)
                                                               ' AvYlo Xu
                                                                                                                      ueck for service
                                                                                                      'cue ui eiiveiy lU.S.A. 1
                                                                                                                                                           S
  A A I       I i.      .                                                                                            : /I rluih- R siness and Alftjrimte Addresse
                                                                          dress different from item 1 ? d Yes
                                                                           lelivery address below: No
                 Jeannie L. Swaim                                                                                                             cn           r*
                                                                                                                                                                    Fold



                 11597 CR 12500
                   Paris, TX 75462
                                                         --          Priority Mail Express®
                                                           Adult Signature Registered Mail™                                                         DATE
                                                           Adult Signature Restricted Delivery Registered Mail Restricted PHONE NUMBER
                                                           Cer ified Mail® Delivery
   9590 9402 4519 8278 9166 19                             Certified Mail Restricted Delivery Return Receipt for             1-872-4802             8/4/20
                                                           Collect on Delivery Merchandise
                                                           Collect on Delivery Restricted Delivery I Signature Confirmation™
   rticle Number (Transfer from service label)           ¦ 1 • . ««--|          Signature Confirmation               WRITE BELOW THIS LINE
                                                                                                      Restricted Delivery
           7C1D5 Ilian                 5 5131 i Restricted Delivery
  Form 3811, July 2015 PSN 7530-02-000-9053




                                                                             Total Charges
               Service Fee



                  0                                                           RT - 009 /Q'S £ 7"
                REMARKS: f QjE J (U iU bf1 : 05



                                        1. CLERK OF THE COURT
                 DISTRIBUTE TO:                                                                                               DATE E TERED: ' A
                                        2. US S RECORD
                                        1 RkI Ng'sTATEMENT* To lo i lumod » Ife U S Mor.tol w,,h p.ym.tt                                                        - FomrUSM-285
                                                                                                                              DATE CLOSED . . » Rev. U/|3
                                        5. ACKNOWLEDGMENT OF RECEIPT                                                          I ITIALS:         3 | /»/ 2(7
